Case 7:17-cv-00036-M-BP Document 116 Filed 10/12/18                               Page 1 of 3 PageID 1027


                            UNITED STATES DISTRICT COURT FOR THE
                                NORTHERN DISTRICT OF TEXAS
                                   WICHITA FALLS DIVISION

   SHELLY D. PARHAM, individually,                        $
   and VICTOR HINES          III,   as                    $
   independent administrator of and on                    $
   bEhAIf Of, thE ESTATE OF MARCUS                        $
   JOHNSON,                                               $
                                                          $
             Plaintiffs,                                  $        CIVIL ACTION NO. 7:17-CV-00036-M
                                                          $
   v                                                      $
                                                          $
   CITY OF BURKBURNETT; DANIEL                            $
   C. ELBAUM;MATTHEW C.                                   $
   MCDONALD; and ZACHARY D.                               $
   LEONARD,                                               $
                                                          $
            Defendants.                                   $


                          STIPULATION OF DISMISSAL PURSUANT TO
                       FEDERAL RULE oF CIVIL PROCEDURE 4l(aXlXA(ii)


           IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto, by their

respective undersigned attorneys           of   record, pursuant        to   Federal Rule         of Civil   Procedure

a1(a)(1)(A)(ii), that all claims, causes of action, and requests for relief in this lawsuit have been

resolved, and the parties hereby stipulate to dismissal of this lawsuit with prejudice with each party

to pay his, her, or its own attomeys fees and costs regarding prosecuting and/or defending this

lawsuit.


         Dated: October 12,2018




Stipulation of Dismissal Pursuant to Federal Rule of Civil Procedure   al(a)(l)(A)(ii) -   Page   I   of 3
Case 7:17-cv-00036-M-BP Document 116 Filed 10/12/18                                     Page 2 of 3 PageID 1028




  Respectfully submitted:


  By:         /s/ T. Dean Malone                                By:          /s/ Daniel R. Barrett
        T. Dean Malone                                                 Daniel R. Barrett

  T. Dean Malone                                               Daniel R. Barrett
  Texas State Bar No. 24003265                                 Texas State Bar No. 01810400
  dean@deanmalone.com                                          dbarrett@toase.com
  Michael T. O'Connor                                          Wayne K. Olson
  Texas State Bar No.24032922                                  Texas State Bar No. 15276900
  michael. oconnor@deanmalone. com                             wolson@toase.com
  Law Offices of Dean Malone, P.C.                             Ashley D. Dierker
  900 Jackson Street                                           Texas State Bar No. 24065399
  Suite 730                                                    adierker@toase.com
  Dallas, Texas 75202                                          Taylor, Olson, Adkins, Sralla & Elam, L.L.P.
  Telephone:       Ql$   670-9989                              6000 Westem Place, Suite 200
  Telefax:         (214) 670-9904                              Fort Worth, Texas 76107
                                                               Telephone: (817) 332-2580
 Attorneys for the Plaintiffs                                  Telefax:      (817) 332-4740

                                                               Attorneys for Defendant City of Burkbumett




 By:           /s/ Joe C. Toolev                               By:          /s/ Norman Ray Giles
        Joe C. Tooley                                                  Norman Ray Giles

 Joe C. Tooley                                                 William S. Helfand
 Texas State Bar No. 20129750                                  Texas State Bar No. 09388250
 joe@tooleylaw.com                                             bill.helfand@lewisbrisbois. com
 510 Turtle Cove, Suite 112                                    Norman Ray Giles
 Rockwall, Texas 75087                                         Texas State Bar No. 24014084
 Telephone: (972)722-1058                                      norman. giles@l ewisbrisbois. com
 Telefax:          (972) 722-1070                              Lewis Brisbois Bisgaard & Smith, LLP
                                                               24 GreenwayPlaza, Suite 1400
 Attorney for Defendant Daniel C. Elbaum                       Houston, Texas 77046
                                                               Telephone: (713) 659-6767
                                                               Telefax:       (713) 759-6830

                                                               Attomeys for Defendants Matthew C.
                                                               McDonald andZachary D. Leonard




Stipulation of Dismissal Pursuant to Federal Rule of Civil Procedure   a I (a)( I   )(A)(ii) -   Page 2 of 3
Case 7:17-cv-00036-M-BP Document 116 Filed 10/12/18                                    Page 3 of 3 PageID 1029


                                        CERTIFICATE OF SERVICE

          I hereby certify that on October 12,2018I electronically filed the foregoing document with
 the clerk of the court for the U.S. District Court, Northern District of Texas, using the electronic
 case filing system of the court, and the electronic case filing system sent a notice of electronic
 filing to the following attorneys:

            Daniel R. Barrett                                           Joe Tooley
            Taylor, Olson, Adkins, Sralla, & Elam, L.L.P                Tooley Law
            6000 Western Place, Suite 200                               510 Turtle Cove#ll2
            Fort Worth, Texas 76107                                     Rockwall, Texas 75087

            Wayne K. Olson                                              William S. Helfand
            Taylor, Olson, Adkins, Sralla, & Elam, L.L.P.               Lewis Brisbois Bisgaard & Smith, LLP
            6000 Westem Place, Suite 200                                24 GreenwayPlaza, Suite 1400
            Fort Worth, Texas 76107                                     Houston, Texas 77046

            Ashley D. Dierker
            Taylor, Olson, Adkins, Sralla, & Elam, L.L.P.
            6000 Westem Place, Suite 200
            Fort Worth, Texas 76107


                                                            /s/ T. Dean Malone




Stipulation of Dismissal Pursuant to Federal Rule of Civil Procedure   a I (a)( I   XAXii) -   Page 3 of 3
